UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3954 Dreyfus Tax Exempt Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management April 30, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments97.9% Rate (%) Date Amount ($) Value ($) California90.8% ABAG Finance Authority for Nonprofit Corporations, Revenue (Eskaton Village-Roseville) (LOC; KBC Bank) 0.30 5/7/10 14,670,000 a 14,670,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.30 5/7/10 12,000,000 a 12,000,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Francisco University High School) (LOC; Allied Irish Banks) 0.60 5/7/10 350,000 a 350,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Francisco University High School) (LOC; Allied Irish Banks) 0.60 5/7/10 1,020,000 a 1,020,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (The Branson School) (LOC; Allied Irish Banks) 0.60 5/7/10 200,000 a 200,000 ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 0.30 5/7/10 15,560,000 a 15,560,000 Alameda-Contra Costa Schools Financing Authority, COP (Capital Improvement Financing Projects) (LOC; KBC Bank) 0.36 5/7/10 185,000 a 185,000 California, Economic Recovery Bonds (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 5/7/10 13,000,000 a 13,000,000 California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.24 5/1/10 2,600,000 a 2,600,000 California, GO Notes (LOC; FNMA) (Prerefunded) 5.25 9/1/10 1,015,000 b 1,031,418 California, GO Notes (LOC; FNMA) (Prerefunded) 5.25 9/1/10 2,550,000 b 2,591,247 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.32 5/7/10 1,300,000 a 1,300,000 California Department of Water Resources, Water Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.42 5/7/10 1,296,000 1,296,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.30 11/19/10 2,900,000 2,900,000 California Enterprise Development Authority, IDR (Ramar International Corporation Project) (LOC; Bank of the West) 0.31 5/7/10 4,220,000 a 4,220,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.40 5/7/10 10,000,000 a 10,000,000 California Infrastructure and Economic Development Bank, IDR (Kennfoods USA, LLC Project) (LOC; Bank of the West) 0.34 5/7/10 2,500,000 a 2,500,000 California Infrastructure and Economic Development Bank, Revenue (Saint Margaret's Episcopal School) (LOC; Allied Irish Banks) 0.60 5/7/10 3,400,000 a 3,400,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank of California) 0.36 5/7/10 10,475,000 a 10,475,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank of California) 0.33 5/7/10 3,920,000 a 3,920,000 California School Cash Reserve Program Authority, Revenue 2.50 12/30/10 13,000,000 13,128,534 California School Cash Reserve Program Authority, TRAN 2.50 7/1/10 3,000,000 3,010,614 California Statewide Communities Development Authority, Revenue (Azusa Pacific University Project) (LOC; Allied Irish Banks) 0.55 5/7/10 9,400,000 a 9,400,000 California Statewide Communities Development Authority, Revenue (Hanuman Fellowship Project) (LOC; Bank of America) 0.35 5/7/10 1,750,000 a 1,750,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 16,000,000 16,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.31 8/5/10 6,700,000 6,700,000 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.29 5/7/10 15,300,000 a,c 15,300,000 Fremont Public Financing Authority, COP (Financing Project) (LOC; Allied Irish Banks) 0.61 5/7/10 8,000,000 a 8,000,000 Fresno, Sewer System Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.32 5/7/10 2,170,000 a,c 2,170,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.32 5/7/10 14,750,000 a,c 14,750,000 Kern County, GO Notes, TRAN 2.50 6/30/10 11,700,000 11,732,545 Long Beach, GO Notes, TRAN 2.50 9/30/10 1,400,000 1,411,589 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility: California Public Employees Retirement System, California State Teachers Retirement System and Royal Bank of Canada) 0.26 5/1/10 2,960,000 a 2,960,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.47 5/7/10 1,240,000 a,c 1,240,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, Revenue (Japanese American National Museum)) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 0.55 5/7/10 4,400,000 a,c 4,400,000 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.31 5/7/10 7,000,000 a 7,000,000 Roseville Joint Union High School District, COP (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.45 5/7/10 735,000 a 735,000 Sausalito, MFHR (Rotary Village Senior Housing Project) (LOC; Bank of the West) 0.33 5/7/10 2,230,000 a 2,230,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.33 5/7/10 6,000,000 a 6,000,000 Victorville Joint Powers Financing Authority, LR (Cogeneration Facility Project) (LOC; Fortis Bank) 0.41 5/7/10 14,000,000 a 14,000,000 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.36 5/7/10 1,540,000 a 1,540,000 U.S. Related7.1% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.32 5/7/10 19,415,000 a,c 19,415,000 Total Investments (cost $266,091,947) 97.9% Cash and Receivables (Net) 2.1% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2010, these securities amounted to $57,275,000 or 21.1% of net assets. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 266,091,947 Level 3 - Significant Unobservable Inputs - Total 266,091,947 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Cash Management Fund April 30, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments98.8% Rate (%) Date Amount ($) Value ($) Albany Industrial Development Agency, Civic Facility Revenue (Albany College of Pharmacy Project) (LOC; TD Bank) 0.29 5/7/10 4,100,000 a,b 4,100,000 Attica, GO Notes, BAN 2.00 11/19/10 1,000,000 1,004,922 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Bank) 0.35 5/7/10 3,250,000 a 3,250,000 Campbell-Savona Central School District, GO Notes, BAN 2.00 6/24/10 1,450,000 b 1,452,248 Chappaqua Central School District, GO Notes, TAN 2.00 6/30/10 3,000,000 b 3,008,100 Chenango County Industrial Development Agency, Civic Facilities Revenue (Grace View Manor Nursing Home Project) (LOC; Banco Santander) 0.31 5/7/10 3,455,000 a 3,455,000 Cold Spring Harbor Central School District, GO Notes, TAN 2.00 6/30/10 1,290,000 b 1,293,174 Cooperstown Central School District, GO Notes, BAN 1.25 7/7/10 2,500,000 b 2,503,477 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.35 5/7/10 4,700,000 a 4,700,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.45 5/7/10 4,395,000 a 4,395,000 East Hampton Union Free School District, GO Notes, TAN 1.00 6/30/10 1,335,000 b 1,336,357 Elmira City School District, GO Notes, BAN 1.00 6/30/10 1,260,000 b 1,260,858 Elmira City School District, GO Notes, BAN 1.50 6/30/10 1,600,000 b 1,602,244 Erie County Fiscal Stability Authority, GO Notes, BAN 1.25 7/30/10 1,420,000 1,422,375 Fort Plain Central School District, GO Notes, BAN 2.00 6/24/10 1,000,000 b 1,001,997 Franklin County Industrial Development Agency, Multi-Mode Civic Facility Revenue (Paul Smith's College Project) (LOC; U.S. Bank NA) 0.39 5/7/10 485,000 a 485,000 Heuvelton Central School District, GO Notes, BAN 1.50 6/30/10 1,000,000 b 1,001,396 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 0.35 6/10/10 1,900,000 1,900,000 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 5/7/10 4,100,000 a 4,100,000 Mamaroneck Village, GO Notes, BAN 1.00 8/18/10 1,000,000 1,001,923 Metropolitan Transportation Authority, RAN 2.00 12/31/10 5,000,000 5,053,724 Metropolitan Transportation Authority, Transportation Revenue (LOC; Fortis Bank) 0.29 5/7/10 5,000,000 a 5,000,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.35 5/7/10 21,780,000 a 21,780,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Association for the Blind and Visually Impaired - Goodwill Industries of Greater Rochester, Inc. Project) (LOC; JPMorgan Chase Bank) 0.30 5/7/10 400,000 a 400,000 Monroe County Industrial Development Agency, Revenue (Collegiate Housing Foundation - Rochester, L.L.C. - Rochester Institute of Technology Project) (LOC; Wells Fargo Bank) 0.30 5/7/10 11,125,000 a,b 11,125,000 New York City, GO Notes 5.00 8/1/10 1,475,000 1,491,904 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 5/1/10 1,145,000 a 1,145,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.24 5/1/10 1,600,000 a 1,600,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program) (LOC; Bank of America) 0.40 5/7/10 1,445,000 a,b 1,445,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; Citibank NA) 0.33 5/7/10 3,700,000 a,c 3,700,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.31 5/7/10 3,200,000 a 3,200,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; FHLB) 0.28 5/7/10 15,000,000 a,b 15,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Abraham Joshua Heschel High School Project) (LOC; Allied Irish Banks) 0.52 5/7/10 3,500,000 a,b 3,500,000 New York City Industrial Development Agency, Civic Facility Revenue (Ateret Torah Center Project) (LOC; Wachovia Bank) 0.30 5/7/10 12,480,000 a,b 12,480,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 0.70 5/7/10 15,740,000 a,b 15,740,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.42 5/7/10 1,500,000 1,500,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 5/7/10 2,000,000 a 2,000,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 5,000,000 5,000,000 New York State Dormitory Authority, Consolidated Service Contract Revenue, Refunding 1.50 7/1/10 1,760,000 b 1,763,263 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.30 5/7/10 4,400,000 a,b 4,400,000 New York State Dormitory Authority, Revenue (D'Youville College) (LOC; Key Bank) 0.39 5/7/10 5,340,000 a,b 5,340,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.31 5/7/10 11,000,000 a 11,000,000 New York State Dormitory Authority, Revenue (Saint John Fisher College) (LOC; FHLB) 0.28 5/7/10 4,345,000 a,b 4,345,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Project) 5.00 6/15/10 600,000 603,363 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (Pooled Financing Program) 4.50 3/15/11 500,000 516,943 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.30 5/7/10 2,400,000 a 2,400,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Cedarbrook Village, Inc. Project) (LOC; Key Bank) 0.40 5/7/10 3,000,000 a 3,000,000 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Bank) 0.35 5/7/10 1,000,000 a 1,000,000 Ossining, GO Notes, TAN 1.00 5/14/10 2,000,000 2,000,446 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.38 5/4/10 5,000,000 5,000,000 Port Authority of New York and New Jersey, Equipment Notes 0.36 5/7/10 2,800,000 a 2,800,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College Project) (LOC; TD Bank) 0.29 5/7/10 1,750,000 a 1,750,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College Project) (LOC; TD Bank) 0.29 5/7/10 2,870,000 a 2,870,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College Project) (LOC; TD Bank) 0.29 5/7/10 6,405,000 a 6,405,000 Smithtown Central School District, GO Notes, TAN 1.00 6/25/10 2,615,000 b 2,617,241 South Jefferson Central School District, GO Notes, BAN 1.50 7/2/10 1,000,000 b 1,001,365 Susquehanna Valley Central School District, GO Notes, BAN 1.50 7/30/10 1,000,000 b 1,001,970 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 0.37 5/7/10 1,800,000 a 1,800,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; HSBC Bank USA) 0.31 5/7/10 2,835,000 a 2,835,000 Three Village Central School District, GO Notes, TAN 1.00 6/30/10 1,825,000 b 1,826,676 Triborough Bridge and Tunnel Authority, General Revenue (Liquidity Facility; Dexia Credit Locale) 0.33 5/7/10 1,920,000 a 1,920,000 Wellsville Central School District, GO Notes, BAN 1.50 6/23/10 1,100,000 b 1,100,947 Westchester County Health Care Corporation, CP (Liquidity Facility; JPMorgan Chase Bank and LOC; Westchester County) 0.40 5/10/10 3,000,000 3,000,000 William Floyd Union Free School District of the Mastics-Moriches-Shirley, GO Notes, TAN 2.25 6/30/10 4,200,000 b 4,212,668 Total Investments (cost $231,944,581) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At April 30, 2010, the fund had $105,458,981 or 44.9% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2010, this security amounted to $3,700,000 or 1.6% of net assets. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 231,944,581 Level 3 - Significant Unobservable Inputs - Total 231,944,581 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Exempt Cash Management April 30, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) Alabama1.0% Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.27 5/1/10 6,000,000 a 6,000,000 Southeast Alabama Gas District, Supply Project Revenue (Liquidity Facility; Societe Generale) 0.25 5/1/10 31,000,000 a 31,000,000 Arizona1.1% Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (Liquidity Facility; BNP Paribas and LOC; BNP Paribas) 0.40 5/7/10 12,425,000 a,b,c 12,425,000 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 0.55 5/7/10 9,620,000 a,b,c 9,620,000 Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Banco Santander) 0.32 5/7/10 18,300,000 a,b 18,300,000 California.7% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 14,500,000 b 14,500,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 10,000,000 b 10,000,000 Colorado5.0% Colorado, Revenue, TRAN (Education Loan Program) 1.50 8/12/10 77,000,000 77,265,041 Denver City and County, CP (LOC; Wachovia Bank) 0.30 6/9/10 18,000,000 18,000,000 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.30 5/7/10 9,900,000 a 9,900,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.30 5/7/10 17,600,000 a,c 17,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.30 5/7/10 55,300,000 a 55,300,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.31 5/7/10 8,000,000 a 8,000,000 Connecticut.4% Connecticut Health and Educational Facilities Authority, Revenue (The Jerome Home Issue) (LOC; Bank of America) 0.33 5/7/10 4,670,000 a,b 4,670,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Citibank NA) 0.30 5/7/10 11,850,000 a,c 11,850,000 Delaware.7% Delaware Economic Development Authority, MFHR (School House Project) (LOC; HSBC Bank USA) 0.50 5/7/10 11,900,000 a 11,900,000 Delaware Economic Development Authority, Revenue (Connections Community Support Programs, Inc. Project) (LOC; PNC Bank NA) 0.29 5/7/10 6,345,000 a 6,345,000 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.28 5/7/10 8,325,000 a,b 8,325,000 District of Columbia1.2% District of Columbia, Revenue (American Legacy Foundation Issue) 0.29 5/7/10 14,000,000 a 14,000,000 District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.40 5/7/10 6,565,000 a,b 6,565,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.26 5/17/10 10,220,000 10,220,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.30 7/9/10 15,000,000 15,000,000 Florida9.7% Broward County Health Facilities Authority, Revenue, Refunding (John Knox Village of Florida, Inc. Project) (LOC; Wachovia Bank) 0.30 5/7/10 30,315,000 a,b 30,315,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.35 5/7/10 23,350,000 a,c 23,350,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/10 10,000,000 10,033,664 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 68,000,000 68,470,095 Collier County Health Facilities Authority, Health Facility Revenue (The Moorings, Inc. Project) (LOC; Wachovia Bank) 0.30 5/7/10 34,820,000 a,b 34,820,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.32 6/10/10 30,000,000 30,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.28 5/7/10 14,500,000 a,b 14,500,000 Highlands County Health Facilities Authority, Revenue (Adventist Health System/Sunbelt, Inc. Accounts Receivable Program) (LOC; FHLB) 0.29 5/7/10 22,280,000 a,b 22,280,000 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 0.29 5/1/10 3,500,000 a 3,500,000 Jacksonville, Transportation Revenue (LOC; Wachovia Bank) 0.30 5/7/10 10,600,000 a 10,600,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.42 5/1/10 15,850,000 a,b 15,850,000 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 5/7/10 12,645,000 a 12,645,000 Port Orange, Revenue (Palmer College of Chiropractic Florida Project) (LOC; ABN-AMRO) 0.33 5/7/10 3,870,000 a 3,870,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.31 6/10/10 25,000,000 25,000,000 Sunshine State Governmental Financing Commission, Revenue (LOC; Dexia Credit Locale) 0.41 5/7/10 14,500,000 a 14,500,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.31 5/7/10 44,525,000 a 44,525,000 Georgia3.6% Cobb County, GO Notes, TAN 1.50 12/30/10 75,000,000 75,601,833 Floyd County Development Authority, Revenue (Berry College Project) (LOC; FHLB) 0.30 5/7/10 11,000,000 a 11,000,000 Fulton County Development Authority, Educational Facilities Revenue (Catholic Education of North Georgia, Inc. Project) (LOC; Wachovia Bank) 0.30 5/7/10 14,200,000 a 14,200,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.35 5/7/10 25,365,000 a,c 25,365,000 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.30 5/7/10 7,840,000 a,b 7,840,000 Idaho.0% Idaho Health Facilities Authority, Health Care Facilities Revenue (Aces-Pooled Financing Program) (LOC; U.S. Bank NA) 0.27 5/7/10 1,550,000 a,b 1,550,000 Illinois7.9% Channahon, Revenue, Refunding (Morris Hospital) (LOC; U.S. Bank NA) 0.26 5/7/10 3,465,000 a,b 3,465,000 Chicago O'Hare International Airport, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.32 5/7/10 5,470,000 a,c 5,470,000 Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (LOC; JPMorgan Chase Bank) 0.25 5/1/10 38,610,000 a,b 38,610,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Co.) 0.27 6/14/10 81,200,000 81,200,000 Illinois Finance Authority, Revenue (Hospice of Northeastern Illinois Project) (LOC; Harris NA) 0.32 5/7/10 6,500,000 a,b 6,500,000 Illinois Finance Authority, Revenue (Riverside Health System) (LOC; JPMorgan Chase Bank) 0.31 5/7/10 4,295,000 a,b 4,295,000 Illinois Finance Authority, Revenue (The Landing at Plymouth Place Project) (LOC; ABN-AMRO) 0.30 5/7/10 14,370,000 a 14,370,000 Illinois Finance Authority, Revenue (The Landing at Plymouth Place Project) (LOC; Lloyds TSB Bank PLC) 0.30 5/7/10 10,000,000 a 10,000,000 Illinois Health Facilities Authority, Revenue (Revolving Fund Pooled Financing Program) (LOC; JPMorgan Chase Bank) 0.30 5/7/10 4,450,000 a,b 4,450,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 0.33 5/7/10 80,000,000 a 80,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.31 5/7/10 20,505,000 a 20,505,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.33 5/7/10 23,000,000 a 23,000,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.33 5/7/10 3,250,000 a 3,250,000 Indiana3.8% Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.27 5/1/10 9,500,000 a 9,500,000 Indiana Finance Authority, HR (Community Health Network Project) (LOC; Bank of America) 0.33 5/7/10 15,000,000 a,b 15,000,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.33 6/15/10 6,490,000 b 6,490,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.33 6/15/10 6,725,000 b 6,725,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.33 6/15/10 8,090,000 b 8,090,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.25 5/7/10 14,600,000 a,b 14,600,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.31 5/7/10 59,000,000 a,b,c 59,000,000 Indianapolis Local Public Improvement Bond Bank, Notes 0.37 8/6/10 6,350,000 6,350,000 Indianapolis Local Public Improvement Bond Bank, Notes 0.37 8/6/10 10,000,000 10,000,000 Indianapolis Local Public Improvement Bond Bank, Notes 0.37 8/6/10 6,250,000 6,250,000 Kentucky.6% Kentucky Property and Buildings Commission, Revenue, Refunding (Project Number 84) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.55 5/7/10 16,350,000 a,c 16,350,000 Madisonville, HR (The Trover Clinic Foundation, Inc.) (Liquidity Facility; U.S. Bank NA) 0.33 5/7/10 6,695,000 a,b 6,695,000 Louisiana3.4% Ascension Parish Industrial Development Board, Revenue (International Matex Tank Terminals - Geismar Project) (LOC; FHLB) 0.30 5/7/10 17,000,000 a 17,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Healthcare Facilities Revenue, Refunding (Saint James Place of Baton Rouge Project) (LOC; ABN-AMRO) 0.33 5/7/10 11,520,000 a,b 11,520,000 Louisiana Municipal Natural Gas Purchasing and Distribution Authority, Revenue (Putters Program) (Gas Project Number 1) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.32 5/7/10 20,929,000 a,c 20,929,000 Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (Liquidity Facility; Merrill Lynch Bank and LOC; Merrill Lynch) 0.55 5/7/10 34,045,000 a,b,c 34,045,000 Louisiana Public Facilities Authority, Revenue (Dynamic Fuels, LLC Project) (LOC; JPMorgan Chase Bank) 0.26 5/1/10 27,600,000 a 27,600,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.30 5/7/10 15,750,000 a 15,750,000 Maine.3% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.30 5/7/10 11,090,000 a 11,090,000 Maryland2.2% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.33 5/7/10 3,500,000 a 3,500,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.32 5/7/10 12,900,000 a 12,900,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Bank) 0.42 5/7/10 2,230,000 a 2,230,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Bank) 0.35 5/7/10 6,780,000 a 6,780,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau, Inc. Facility) (LOC; M&T Bank) 0.37 5/7/10 1,965,000 a 1,965,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Dematha Catholic High School) (LOC; Branch Banking and Trust Co.) 0.30 5/7/10 9,865,000 a 9,865,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) (LOC; Branch Banking and Trust Co.) 0.31 5/7/10 5,700,000 a,b 5,700,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Bank of America) 0.33 6/10/10 20,000,000 b 20,000,000 Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.32 5/7/10 21,260,000 a 21,260,000 Massachusetts1.2% Massachusetts, GO Notes, RAN 2.50 5/27/10 25,000,000 25,038,553 Massachusetts, GO Notes, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 5/7/10 20,000,000 a 20,000,000 Michigan8.2% Board of Trustees of the Michigan State University, CP 0.28 7/1/10 21,750,000 21,750,000 Jackson County Hospital Finance Authority, HR, Refunding (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Comerica Bank) 0.40 5/7/10 8,000,000 a,b 8,000,000 Michigan, GO Notes 2.00 9/30/10 80,000,000 80,487,641 Michigan Higher Education Facilities Authority, Revenue, Refunding (Walsh College Project) (LOC; Commerce Bank) 0.35 5/7/10 8,135,000 a 8,135,000 Michigan Hospital Finance Authority, Revenue (Ascension Health Credit Group) 0.28 5/4/10 10,000,000 b 10,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.25 5/5/10 25,000,000 b 25,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.25 5/5/10 50,000,000 b 50,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.28 6/11/10 15,000,000 b 15,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 10/4/10 37,500,000 b 37,500,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.32 5/7/10 14,255,000 a 14,255,000 Michigan Municipal Bond Authority, State Aid Revenue Notes (LOC; Bank of Nova Scotia) 1.50 8/23/10 5,000,000 5,014,905 University of Michigan, CP 0.26 5/19/10 12,880,000 12,880,000 University of Michigan, CP 0.31 7/15/10 18,770,000 18,770,000 Minnesota.7% Rochester, Health Care Facilities Revenue, CP (Mayo Clinic) 0.28 5/10/10 9,000,000 b 9,000,000 Rochester, Health Care Facilities Revenue, CP (Mayo Clinic) 0.30 6/10/10 10,000,000 b 10,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.48 5/11/10 8,000,000 8,000,000 Mississippi.3% Mississippi Business Finance Corporation, Revenue, Refunding (Renaissance at Colony Park, LLC Refunding Project) (LOC; FHLB) 0.29 5/7/10 10,000,000 a 10,000,000 Missouri1.2% Kansas City Industrial Development Authority, Revenue (Kansas City Downtown Redevelopment District) (LOC; JPMorgan Chase Bank) 0.30 5/7/10 25,800,000 a 25,800,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.27 5/1/10 10,400,000 a 10,400,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (The Children's Mercy Hospital) (LOC; UBS AG) 0.26 5/7/10 7,300,000 a,b 7,300,000 Nebraska.7% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.27 5/7/10 24,820,000 a,b 24,820,000 Nevada1.2% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.30 5/7/10 9,770,000 a,c 9,770,000 Las Vegas Convention and Visitors Authority, Revenue, CP (LOC: Bank of Nova Scotia, Fortis Bank and State Street Bank and Trust Co.) 0.36 7/7/10 20,000,000 20,000,000 Las Vegas Valley Water District, CP (LOC; BNP Paribas) 0.25 7/9/10 15,000,000 15,000,000 New Hampshire1.3% New Hampshire Business Finance Authority, Revenue (The Mark H. Wentworth Home Issue) (LOC; TD Bank) 0.27 5/7/10 11,745,000 a,b 11,745,000 New Hampshire Health and Education Facilities Authority, HR (Catholic Medical Center Issue) (LOC; FHLB) 0.30 5/7/10 8,840,000 a,b 8,840,000 New Hampshire Health and Education Facilities Authority, Revenue (Dartmouth College Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.25 5/1/10 18,180,000 a 18,180,000 New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; Bank of America) 0.31 5/7/10 10,150,000 a,b 10,150,000 New Jersey2.3% New Jersey Economic Development Authority, School Facilities Construction Revenue (LOC: Bank of Nova Scotia and Lloyds TSB Bank PLC) 0.24 5/1/10 4,100,000 a 4,100,000 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.35 5/7/10 82,745,000 a 82,745,000 New Mexico.2% Dona Ana County, Industrial Revenue (Foamex Products, Inc. Project) (LOC; Wachovia Bank) 0.34 5/7/10 6,000,000 a 6,000,000 New York3.1% Metropolitan Transportation Authority, RAN 2.00 12/31/10 15,000,000 15,161,173 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.35 5/7/10 30,000,000 a 30,000,000 New York City, GO Notes (LOC; Bank of Nova Scotia) 0.29 5/7/10 6,785,000 a 6,785,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Prerefunded) 5.50 6/15/10 10,000,000 d 10,163,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 15,000,000 15,000,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.37 5/7/10 40,000,000 a 40,000,000 New York State Housing Finance Agency, Housing Revenue (Normandie Court I Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.31 5/7/10 400,000 a 400,000 North Carolina1.2% Board of Governers of the University of North Carolina, CP 0.31 6/4/10 14,653,000 14,653,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.30 5/7/10 5,000,000 a,b 5,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (WakeMed) (LOC; Wachovia Bank) 0.30 5/7/10 9,300,000 a,b 9,300,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.33 5/7/10 3,400,000 a 3,400,000 Union County, GO Notes (Liquidity Facility; Branch Banking and Trust Co.) 0.29 5/7/10 13,770,000 a 13,770,000 Ohio3.8% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.33 5/7/10 5,200,000 a,b 5,200,000 Cleveland, Airport System Revenue (LOC; KBC Bank) 0.37 5/7/10 8,500,000 a 8,500,000 Franklin County, Hospital Facilities Revenue, Refunding (OhioHealth Corporation) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 5/7/10 79,400,000 a,b 79,400,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.25 5/18/10 20,000,000 b 20,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.26 6/24/10 13,000,000 b 13,000,000 Puttable Floating Option Tax Exempt Receipts (Hamilton County, Hospital Facilities Revenue (University Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.30 5/7/10 15,000,000 a,b,c 15,000,000 Oklahoma.8% Oklahoma Development Finance Authority, Continuing Care Retirement Community Revenue, Refunding (Inverness Village Project) (LOC; KBC Bank) 0.32 5/7/10 22,600,000 a,b 22,600,000 Oklahoma Development Finance Authority, Revenue, CP (INTEGRIS Baptist Medical) 0.28 5/14/10 8,450,000 b 8,450,000 Oregon.4% Salem Hospital Facility Authority, Revenue (Capital Manor, Inc. Project) (LOC; Bank of America) 0.33 5/7/10 5,370,000 a,b 5,370,000 Salem Hospital Facility Authority, Revenue, Refunding (Capital Manor, Inc. Project) (LOC; Bank of America) 0.33 5/7/10 8,680,000 a,b 8,680,000 Pennsylvania12.2% Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Citibank NA) 0.29 5/7/10 7,000,000 a 7,000,000 Berks County Industrial Development Authority, Student Housing Revenue (CHF-Kutztown, LLC Project Servicing Kutztown University of Pennsylvania) (LOC; Citibank NA) 0.31 5/7/10 5,000,000 a 5,000,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.33 5/7/10 7,300,000 a,b 7,300,000 Chester County Health and Education Facilities Authority, Retirement Community Revenue (Kendal-Crosslands Communities Project) (LOC; Wachovia Bank) 0.30 5/7/10 20,935,000 a,b 20,935,000 Delaware County Industrial Development Authority, PCR, CP (Exelon Generation Company LLC) (LOC; BNP Paribas) 0.40 5/13/10 16,000,000 16,000,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.35 5/7/10 11,600,000 a 11,600,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.35 5/7/10 7,240,000 a,b 7,240,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wachovia Bank) 0.35 5/7/10 65,075,000 a 65,075,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 9,200,000 a 9,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 10,500,000 a 10,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 11,200,000 a 11,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 5,850,000 a 5,850,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 13,700,000 a 13,700,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 16,600,000 a 16,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 12,500,000 a 12,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 9,300,000 a 9,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 12,300,000 a 12,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 9,500,000 a 9,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 6,400,000 a 6,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 10,000,000 a 10,000,000 Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; Wachovia Bank) 0.26 5/1/10 4,400,000 a,b 4,400,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Bank) 0.35 5/7/10 16,610,000 a 16,610,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.30 5/7/10 33,406,000 a,b 33,406,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Bank) 0.35 5/7/10 7,970,000 a,b 7,970,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.35 5/7/10 1,165,000 a 1,165,000 Montgomery County Industrial Development Authority, Revenue (Abington Friends School Project) (LOC; Wachovia Bank) 0.30 5/7/10 8,710,000 a 8,710,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Authority, CP (Pennsylvania Power and Light Utilities Program) (LOC; Wachovia Bank) 0.45 9/1/10 4,000,000 4,000,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue, CP (Pennsylvania Power and Light Utilities Project) (LOC; Wachovia Bank) 0.62 9/1/10 12,000,000 12,000,000 Philadelphia, GO Notes, TRAN 2.50 6/30/10 26,000,000 26,075,696 Pottstown Borough Authority, Educational Facilities Revenue (The Hill School Project) (LOC; M&T Bank) 0.30 5/7/10 7,000,000 a 7,000,000 Ridley School District, GO Notes (LOC; TD Bank) 0.30 5/7/10 3,000,000 a 3,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.25 5/20/10 10,000,000 10,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.23 6/8/10 15,000,000 15,000,000 University of Pittsburgh of the Commonweatlth System of Higher Education, CP 0.37 7/8/10 20,000,000 20,000,000 Wallingford-Swarthmore School District, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.38 5/7/10 10,000,000 a 10,000,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Bank) 0.35 5/7/10 3,765,000 a 3,765,000 South Carolina1.9% South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.33 5/7/10 44,800,000 a,b 44,800,000 South Carolina Jobs-Economic Development Authority, HR (Oconee Memorial Hospital, Inc. Project) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.30 5/7/10 27,000,000 a,b 27,000,000 Tennessee7.5% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.30 5/7/10 50,300,000 a 50,300,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 5/7/10 10,000,000 a 10,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 5/7/10 6,245,000 a 6,245,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 5/7/10 6,000,000 a 6,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 5/7/10 48,875,000 a 48,875,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.27 5/1/10 95,000 a 95,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Liquidity Facility: Bayerische Landesbank and Landesbank Hessen-Thuringen Girozentrale) 0.23 5/7/10 18,925,000 a 18,925,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.50 5/7/10 25,495,000 a 25,495,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.50 5/7/10 9,315,000 a 9,315,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; U.S. Bank NA) 0.28 5/7/10 19,000,000 a,b 19,000,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Trezevant Manor Project) (LOC; ABN-AMRO) 0.30 5/7/10 7,000,000 a,b 7,000,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.32 5/7/10 17,110,000 a,c 17,110,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.32 5/7/10 63,575,000 a,c 63,575,000 Texas6.1% Crawford Education Facilities Corporation, Revenue (Hyde Park Baptist School Project) (LOC; JPMorgan Chase Bank) 0.30 5/7/10 12,600,000 a 12,600,000 Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility; Bank of America) 0.35 7/14/10 28,703,000 28,703,000 El Paso, Water and Sewer Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.38 7/14/10 9,000,000 9,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.45 6/10/10 17,000,000 17,000,000 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (Methodist Healthcare) 0.35 6/30/10 22,500,000 b 22,500,000 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.30 6/24/10 13,250,000 13,250,000 Kendall County Health Facilities Development Corporation, Health Care Revenue (Morningside Ministries Project) (LOC; Allied Irish Banks) 0.58 5/7/10 6,360,000 a,b 6,360,000 Puttable Floating Option Tax Exempt Receipts (Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.32 5/7/10 7,000,000 a,b,c 7,000,000 RBC Municipal Products, Inc. (Houston, Combined Utility System First Lien Revenue, Refunding) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.30 5/7/10 21,000,000 a,c 21,000,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.30 5/7/10 6,500,000 a,b 6,500,000 Texas, TRAN 2.50 8/31/10 38,000,000 38,259,183 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue (Liquidity Facility; Citibank NA) 0.30 5/7/10 10,940,000 a,c 10,940,000 University of Texas, University Revenue, CP 0.23 6/9/10 5,500,000 5,500,000 University of Texas, University Revenue, CP 0.23 6/14/10 30,000,000 30,000,000 Utah2.1% Central Utah Water Conservancy District Revenue, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 5/7/10 39,600,000 a 39,600,000 Murray City, HR (IHC Health Services, Inc.) 0.25 5/7/10 32,000,000 a,b 32,000,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.33 5/7/10 6,400,000 a 6,400,000 Virginia1.4% Chesterfield County Economic Development Authority, Revenue (Bon Secours Health System, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 5/7/10 20,000,000 a,b 20,000,000 Fairfax County Economic Development Authority, Educational Facilities Revenue (Trinity Christian School Project) (LOC; Wachovia Bank) 0.40 5/7/10 9,000,000 a 9,000,000 Fairfax County Industrial Development Authority, Health Care Revenue (Inova Health System Project) 0.23 5/3/10 20,000,000 b 20,000,000 Richmond, CP (Liquidity Facility; Bank of America) 0.30 5/17/10 4,000,000 4,000,000 Washington.2% Puttable Floating Option Tax Exempt Receipts (Washington, Various Purpose GO, Refunding) (Liquidity Facility; Bank of America) 0.30 5/7/10 6,060,000 a,c 6,060,000 Wisconsin.3% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.40 5/7/10 6,500,000 a 6,500,000 Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.30 5/7/10 6,375,000 a 6,375,000 Total Investments (cost $3,744,996,784) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At April 30, 2010 the fund had $1,169,511,000 or 31.2% of net assets invested in securities whose payment of and interest is dependent upon revenues generated from health care. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2010, these securities amounted to $386,459,000 or 10.3% of net assets. d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 3,744,996,784 Level 3 - Significant Unobservable Inputs - Total 3,744,996,784 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
